Citation Nr: 9934081	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  97-27-319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for diabetes mellitus 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


K. L. Bunch, Associate Counsel

INTRODUCTION

The appellant had approximately 14 years and seven months of 
active duty terminating in July 1997.

This matter comes before the Board of Veterans' Appeal on 
appeal of a March 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) which granted service 
connection for diabetes mellitus and assigned a 20 percent 
rating.


REMAND

A review of the record reflects that the RO in August 1997 
denied service connection for multiple disabilities, 
including diabetes mellitus.  The issue of service connection 
for diabetes was timely perfected by the appellant.  In March 
1998 the RO granted service connection for diabetes mellitus 
and assigned a 20 percent rating.  Following receipt of a 
notice of disagreement, the RO furnished the appellant a 
statement of the case regarding an increased rating for the 
diabetes mellitus in April 1998.  A statement of the case 
concerning several other issues was furnished the appellant 
in February 1999.  

In July 1999 the representative indicated that there were 
several statements of the case and asked the RO which issues 
essentially had been perfected for appeal.  A notation on 
this same document apparently made by the RO indicates that 
the time limit on all issues in the statements of the case 
had expired.  It was stated that a VA Form 9 was received 
only for the issue of diabetes mellitus.  

Subsequently, the representative submitted presentations 
concerning the issue of an increased rating for the diabetes 
mellitus.  A Certification on Appeal, VA Form 8, is not on 
file.  The Board is unable to locate a VA Form 9 regarding 
the issue of an increased rating for the diabetes mellitus 
and as such there is a question of the timeliness of the 
appeal.  The Board believes this matter should be clarified.

Accordingly, in order to ensure the appellant's right of due 
process, the case is REMANDED for the following actions:

1.  It is requested that the RO clarify 
the procedural aspects of this case as 
set forth above, to include identifying 
the VA Form 9 or its equivalent with 
regard to the issue of an increased 
rating for diabetes mellitus.  It is 
requested that the RO ensure that the 
veteran's right of due process has been 
protected with regard to any other issue 
raised by the record.  

2.  The appellant has the right to submit 
additional evidence, to include current 
treatment records and arguments on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Thereafter, the appellant and his representative should be 
furnished a supplemental statement of the case and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












